The opinion of the Court, was delivered by
Lowrie, J.
The Act of Assembly declares all bets on horse-racing void. Hence money, delivered to a stakeholder on such a bet, is delivered on a void contract, and the title to the money is not thereby changed, and the stakeholder has no right to deliver it to the winner. Hence follows the very obvious corollary, and perhaps a stronger one were it not for the force of decisions, that, if the stakeholder has paid the money to the winner after notice of the withdrawal of the bet, the lawful owner may still sue him for it. This was the instruction complained of.
It is argued that the stakeholder was bound in honor to pay over the money to the winner, and therefore he should not be liable to the other party. But a band of robbers might plead a similar sense of honor after they had divided their spoils among them. This sense of honor is a noble characteristic of humanity, when connected with worthy transactions and manifested in honest pursuits ; but when it is founded on a transgression of law, and upheld in order that law may be prostrated, then it is a vice of the most dangerous character; and the sooner it is disregarded, the sooner will the evils it upholds be annihilated. A sense of honor may actuate even unlawful deeds; but it cannot long endure such associations without being seriously tarnished and finally effaced.
Judgment affirmed.